        Case 1:19-cv-00024-DLI-LB Document 17-1 Filed 09/06/19 Page 1 of 2 PageID #: 1029

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

MICHAEL BEHRENDSEN, Individually and on behalf                      )
         of all others similarly situated,                          )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 19-cv-24 (DLI) (LB)
                                                                    )
YANGTZE RIVER PORT AND LOGISTICS LIMITED,                           )
  XIANGYAO LIU, XIN ZHENG, TSZ-KIT CHAN,                            )
  JAMES COLEMAN and HARVEY LEIBOWITZ                                )
                                                                    )
                           Defendant(s)                             )

                                  AMENDED SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Harvey Leibowitz
                                           211 W 56th St
                                           New York, NY 10019




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: THE ROSEN LAW FIRM, P.A.
                                           Leah Heifetz-Li
                                           101 Greenwood Avenue, Suite 440, Jenkintown, PA 19046
                                           Tel: (215) 600-2817
                                           Email: lheifetz@rosenlegal.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              %06(-"4$1"-.&3
                                                                             CLERK OF COURT


Date:    9/6/2019                                                                s/M. Layne
                                                                                         Signature of Clerk or Deputy Clerk
         Case 1:19-cv-00024-DLI-LB Document 17-1 Filed 09/06/19 Page 2 of 2 PageID #: 1030

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-24

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
